COUGHLIN, P. J.
This is an action for wages.  The record in this ease establishes that on July 20, 1952 the appellants filed a request with the trial court that findings be prepared on all of the issues presented for decision. On July 22, 1953 judgment was filed and entered without the making and filing of any findings. This was error (Hardy v. Foster, 125 Cal.App.2d Supp. 890 [270 P.2d 130]).
The judgment entered herein is reversed with directions to the trial court to proceed to make and file findings of fact and conclusions of law.
Hilliard, J., and Mitchell, J., concurred.